DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-20 responded on November 09, 2021 are pending, claims 1, 2, 4, 10, 11 and 13 are amended.
Response to Arguments
Applicant’s arguments, see pg.6 , filed November 09, 2021, with respect to Drawing Objections have been fully considered and are persuasive.  The objection is withdrawn.
Applicant does not discuss claim objection of claim 4, therefore the objection remains in this office action. 
Applicant does not wish to invoke 112(f) is acknowledged, and the new amendment does not be interpreted under 112(f).
Applicant's arguments, see pg. 6-9, filed November 09, 2021, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant pointed out in specification [0081, 0092-0112] the electronic device can be access point or recipient electronic device. However, in the argument, the electronic devices has been distinguished for performing different the order of frames and difference between electronic device and recipient electronic device) are not recited in the rejected claim(s). Applicant also argue "a different device (the recipient electronic device) provides the maximum uplink multi-user transmit duration to the electronic device, and the electronic device does not subsequently provide the maximum uplink multi-user transmit duration to the recipient electronic device".  As previous mentioned, Applicant’s argument of drawing directed to electronic device and recipient electronic device can perform the same steps. Consistency of specification and claims are recommended. Furthermore, a frame associated with the recipient electronic device does not equivalent to applicant’s argument that the recipient electronic device provides the duration. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites "the recipient device” in line 2, should read as "the recipient electronic device".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2015/0146654 A1, hereinafter "Chu") in view of Amini et al. (US 2011/0164597 A1, hereinafter "Amini").
Regarding claim 1, Chu discloses an electronic device, comprising:
a connector or a pad configured to communicatively couple to an antenna (Chu, Fig. 1 20-1, 20-2 and 20-3 (i.e. connector or pad) coupled with 24-1, 24-2 and 24-N (i.e. antenna)); and
an interface circuit, communicatively coupled to the connector or the pad (Chu, Fig. 1 16 (i.e. interface circuit)), configured to communicate  with a recipient electronic device connector or the pad (Chu, Fig. 1 25-1, 25-2, 25-3,  (i.e. recipient electronic device)), wherein the interface circuit is configured to:
receive, at the connector or the pad, a frame associated with the recipient electronic device, wherein the frame comprises information that specifies uplink multi-user transmit duration of the recipient electronic device (Chu, [0030, 34] the STA sends a communication frame or a management frame that indicates one or more traffic characteristics, a proposed service interval (i.e. uplink multi-user transmit duration) to be used for an uplink MU-MIMO transmission schedule); and
connector or the pad, a trigger frame intended for the recipient electronic device that specifies an uplink orthogonal division multiple access (OFDMA) frame or an uplink multiple-input multiple-output (MIMO) frame associated with the recipient electronic device, wherein the trigger frame is selectively provided when a transmit time corresponding to the uplink OFDMA frame or the uplink MIMO frame is less than or equal to the maximum uplink multi-user transmit duration (Chu, [0030, 34] After finishing the member selection of the uplink group, the AP transmits an uplink group definition frame (i.e. trigger frame), through other medium access mechanisms, to the members of the uplink group. a duration of the communication frame 208, and/or a duration of the communication frame 210 are less than or equal to the maximum duration indicated in the communication frame).
Chu discloses the frame include a proposed interval from recipient electronic device but does not explicitly disclose wherein the frame comprises information that specifies a maximum uplink multi-user transmit duration of the recipient electronic device. 
Amini from the same field of endeavor discloses wherein the frame comprises information that specifies a maximum uplink multi-user transmit duration of the recipient electronic device (Amini, [0204] Based on capabilities of wireless communication devices ( e.g., respective capabilities of individual wireless communication devices, respective capabilities of groups of wireless communication devices, etc.), the method 2500 begins by identifying or determining time period (e.g., maximum time) for a multi-user (MU) uplink communication).  

Regarding claim 2, Chu further discloses wherein, in response to the trigger frame, the interface circuit is configured to receive, at the connector or the pad, the uplink OFDMA frame or the uplink MIMO frame associated with the recipient electronic device (Chu, [0033] Responsive to the communication frame (i.e. trigger frame), STA1, STA2, and STA3 transmit independent data simultaneously to the AP).
 Regarding claim 3, Chu further discloses wherein the frame indicates that the maximum uplink multi-user transmit duration comprises a notification that constrains scheduling of the recipient electronic device by the electronic device for uplink OFDMA communication or uplink MIMO communication (Chu, [0030, 34] the STA sends a communication frame or a management frame that indicates one or more traffic characteristics (e.g., a proposed service interval to be used for an uplink MU-MIMO transmission schedule).
Regarding claim 4, Chu further discloses wherein, prior to receiving the frame, the interface circuit is configured to provide, to the connector or the pad, a request intended for the recipient device for the maximum uplink multi-user transmit duration (Chu, [0030] Before triggering the uplink simultaneously transmission from a group stations, the AP defines the uplink group and notifies the stations in the uplink group about the uplink group allocation wherein the frame indicates that the maximum uplink multi-user transmit duration is negotiated between the electronic device and the recipient electronic device).
Regarding claim 5, Chu further discloses wherein the frame indicates that the maximum uplink multi-user transmit duration is negotiated between the electronic device and the recipient electronic device (Chu, [0030] Before triggering the uplink simultaneously transmission from a group stations, the AP defines the uplink group and notifies the stations in the uplink group about the uplink group allocation wherein the frame indicates that the maximum uplink multi-user transmit duration is negotiated between the electronic device and the recipient electronic device).
Regarding claim 6, Chu discloses wherein the frame indicates that the maximum uplink multi-user transmit duration comprises a suggestion from the recipient electronic device for the electronic device (Chu, [0030, 34] the STA sends a communication frame or a, management frame that indicates one or more traffic characteristics, a proposed service interval (i.e. uplink multi-user transmit duration) to be used for an uplink MU-MIMO transmission schedule).
Regarding claim 7, Chu discloses wherein the frame comprises a media access control (MAC) header that comprises the information (Chu, [0038] the indicator can be in MAC header).
Regarding claim 8, Chu discloses wherein the information is included in a control identifier or a command and status (CAS) control (Chu, [0030, 34] the STA sends a communication frame or a, management frame that indicates one or more traffic characteristics, a proposed service interval (i.e. uplink multi-user transmit duration) to be used for an uplink MU-MIMO transmission schedule).
Regarding claim 9, Chu further discloses wherein the frame comprises a management frame with an action type associated with the maximum uplink multi-user transmit duration (Chu, [0030, 34] the STA sends a communication frame or a, management frame that indicates one or more traffic characteristics, a proposed service interval (i.e. max uplink multi-user transmit duration) to be used for an uplink MU-MIMO transmission schedule).
Regarding claim 10, Chu discloses a recipient electronic device, comprising:
a connector or a pad configured to communicatively couple to an antenna (Chu, Fig. 1 30-1, 30-2 and 30-3 (i.e. connector or pad) coupled with 34-1, 34-2 and 34-N (i.e. antenna)); and
an interface circuit, communicatively coupled to the connector or the pad (Chu, Fig. 1 27 (i.e. interface circuit)), configured to communicate  with an electronic device (Chu, Fig. 1 14,  (i.e. electronic device)), wherein the interface circuit is configured to:
provide, to the connector or the pad, a frame, intended for the electronic device, wherein the frame comprises information that specifies a uplink multi-user transmit duration of the recipient electronic device (Chu, [0030, 34] the STA sends a communication frame or a, management frame that indicates one or more traffic characteristics, a proposed service interval (i.e. uplink multi-user transmit duration) to be used for an uplink MU-MIMO transmission schedule); and
connector or the pad, a trigger frame associated with the electronic device that specifies an uplink orthogonal division multiple access (OFDMA) frame or an uplink multiple-input multiple-output (MIMO) frame associated with the recipient electronic device, wherein the trigger frame is selectively received when a transmit time corresponding to the uplink OFDMA frame or the uplink MIMO frame is less than or equal to the maximum uplink multi-user transmit duration (Chu, [0030, 34] After finishing the member selection of the uplink group, the AP transmits an uplink group definition frame (i.e. trigger frame), through other medium access mechanisms, to the members of the uplink group. a duration of the communication frame 208, and/or a duration of the communication frame 210 are less than or equal to the maximum duration indicated in the communication frame).
Chu discloses the frame include a proposed interval from recipient electronic device but does not explicitly disclose wherein the frame comprises information that specifies a maximum uplink multi-user transmit duration of the recipient electronic device. 
Amini from the same field of endeavor discloses wherein the frame comprises information that specifies a maximum uplink multi-user transmit duration of the recipient electronic device (Amini, [0204] Based on capabilities of wireless communication devices ( e.g., respective capabilities of individual wireless communication devices, respective capabilities of groups of wireless communication devices, etc.), the method 2500 begins by identifying or determining time period (e.g., maximum time) for a multi-user (MU) uplink communication).  

Regarding claim 11, Chu further discloses wherein, in response to the trigger frame, the interface circuit is configured to provide, to the connector or the pad, the uplink OFDMA frame or the uplink MIMO frame associated for the electronic device (Chu, [0033] Responsive to the communication frame (i.e. trigger frame), STA1, STA2, and STA3 transmit independent data simultaneously to the AP).
 Regarding claim 12, Chu further discloses wherein the frame indicates that the maximum uplink multi-user transmit duration comprises a notification that constrains scheduling of the recipient electronic device by the electronic device for uplink OFDMA communication or uplink MIMO communication (Chu, [0030, 34] the STA sends a communication frame or a management frame that indicates one or more traffic characteristics (e.g., a proposed service interval to be used for an uplink MU-MIMO transmission schedule).
Regarding claim 13, Chu further discloses wherein, prior to proving the frame, the interface circuit is configured to receive, at the connector or the pad, a request associated with the electronic device for the maximum uplink multi-user transmit duration (Chu, [0030] Before triggering the uplink simultaneously transmission from a group stations, the AP defines the uplink group and notifies the stations in the uplink group about the uplink group allocation wherein the frame indicates that the maximum uplink multi-user transmit duration is negotiated between the electronic device and the recipient electronic device).
Regarding claim 14, Chu further discloses wherein the frame indicates that the maximum uplink multi-user transmit duration is negotiated between the electronic device and the recipient electronic device (Chu, [0030] Before triggering the uplink simultaneously transmission from a group stations, the AP defines the uplink group and notifies the stations in the uplink group about the uplink group allocation wherein the frame indicates that the maximum uplink multi-user transmit duration is negotiated between the electronic device and the recipient electronic device).
Regarding claim 15, Chu discloses wherein the frame indicates that the maximum uplink multi-user transmit duration comprises a suggestion from the recipient electronic device for the electronic device (Chu, [0030, 34] the STA sends a communication frame or a, management frame that indicates one or more traffic characteristics, a proposed service interval (i.e. uplink multi-user transmit duration) to be used for an uplink MU-MIMO transmission schedule).
Regarding claim 16, Chu discloses wherein the frame comprises a media access control (MAC) header that comprises the information (Chu, [0038] the indicator can be in MAC header).
Regarding claim 17, Chu discloses wherein the information is included in a control identifier or a command and status (CAS) control (Chu, [0030, 34] the STA sends a communication frame or a, management frame (i.e. CAS control) that indicates one or more traffic characteristics, a proposed service interval to be used for an uplink MU-MIMO transmission schedule).
Regarding claim 18, Chu further discloses wherein the frame comprises a management frame with an action type associated with the maximum uplink multi-user transmit duration (Chu, [0030, 34] the STA sends a communication frame or a, management frame that indicates one or more traffic characteristics, a proposed service interval (i.e. max uplink multi-user transmit duration) to be used for an uplink MU-MIMO transmission schedule).
Regarding claims 19-20, these claims recite "a method for selectively receiving a trigger frame, by a recipient electronic device" that disclose similar steps as recited by the recipient electronic device of claims 10-11, thus are rejected with the same rationale applied against claims 10-11 as presented above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415